     Case 3:20-cv-05672-MCR-EMT Document 15 Filed 09/09/21 Page 1 of 2



                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


LUIS F. BRUNI,
FDOC Inmate No. L52662,

      Plaintiff,

v.                                           CASE NO. 3:20cv5672-MCR-EMT

ROSS LICATA, et al.,

      Defendants.
                               /

                                   ORDER

      The chief magistrate judge issued a Report and Recommendation on August

19, 2021. ECF No. 13. The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.
      Case 3:20-cv-05672-MCR-EMT Document 15 Filed 09/09/21 Page 2 of 2



                                                                               Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation, ECF No.

13, is adopted and incorporated by reference in this Order.

       2.     The clerk of court is directed to transfer this action to the United States

District Court for the Southern District of Florida for all further proceedings and

close the case.

       DONE AND ORDERED this 9th day of September 2021.



                                          s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5672-MCR-EMT
